The above styled companion case has been held in abeyance pending final determination of No. 13546, Hanna v. Rio Grande National Life Insurance Company, 181 S.W.2d 908, and judgment in last numbered case has been approved by the Supreme Court in application for writ of error denied October 11, 1944.
It is our opinion that the principles and authorities applied in cause No. 13546 are equally decisive of this appeal and require a similar ruling. Judgment of the trial court is accordingly reversed and the instant cause is remanded for further trial.